Citation Nr: 0025928	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbar spine injury, lumbar strain and 
degenerative joint disease (DJD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1976.


The current appeal arose from a December 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The RO denied entitlement to 
an increased evaluation for the service-connected disability 
of the low back.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1994, a transcript of which has been 
associated with the claims file.  

In January 1995 the Hearing Officer granted entitlement to an 
increased evaluation of 20 percent for the service-connected 
disability of the low back.  In January 1995 the RO 
implemented the Hearing Officer's decision by issuing a 
rating decision assigning an increased evaluation of 20 
percent for residuals of a lumbar spine injury, lumbar strain 
and DJD of the lumbosacral spine effective October 7, 1992, 
date of claim for increased compensation benefits.

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In September 1998 the RO granted entitlement to service 
connection for carcinoma of the prostate due to Agent Orange 
(AO) exposure with assignment of a 100 percent evaluation 
effective April 27, 1998.

In June 1999 the RO affirmed the 20 percent evaluation for 
the disability of the low back.

In August 1999 the RO proposed reduction in the evaluation 
for carcinoma of the prostate from 100 percent to 60 percent 
disabling, granted service connection for erectile 
dysfunction with assignment of a noncompensable evaluation, 
granted entitlement to special monthly compensation based on 
loss of use of a creative organ, and denied service 
connection for a mental disorder.



In April 2000 the veteran filed a notice of disagreement with 
that portion of the August 1999 rating decision wherein the 
RO granted service connection for erectile dysfunction with 
assignment of a noncompensable evaluation.  The RO issued a 
statement of the case in May 2000; however, the veteran did 
not file a substantive appeal.  This claim is accordingly not 
considered part of the current appeal.

In May 2000 the RO affirmed the 20 percent evaluation for the 
service-connected low back disability.

In May 2000 the RO reduced the evaluation for carcinoma of 
the prostate from 100 percent to 60 percent disabling, 
granted entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU), and granted entitlement to Basic 
Eligibility for Dependents' Educational Assistance in 
accordance with 38 U.S.C.A. Chapter 35.  A notice of 
disagreement has not been received with respect to the 
additional rating actions of the RO and, accordingly, the 
above discussed claims are not considered part of the current 
appeal.


FINDING OF FACT

Residuals of a back injury of the lumbar spine, lumbar strain 
and DJD of the lumbosacral spine are productive of not more 
than severe impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for 
residuals of a back injury of the lumbar spine, lumbar strain 
and DJD of the lumbosacral spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292-5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records, only portions of which have been 
associated with the claims file, show the veteran was 
reported to have an L3 fracture when examined for separation 
from service in December 1976.

VA conducted a medical examination of the veteran in November 
1976.  He reported that he had injured his back in an 
automobile accident in May 1966, while on active duty.  The 
examination concluded in a finding of a question of residuals 
of an L3 fracture.  X-rays disclosed a mild rotational levo-
scoliosis.  Irregularity of the right transverse process of 
L1 suggested previous trauma.

The RO granted entitlement to service connection for 
residuals of a lumbar spine injury with assignment of a 
noncompensable evaluation under diagnostic code 5285 when it 
issued a rating decision in January 1972.

VA outpatient treatment reports dated in 1987 disclosed the 
veteran was diagnosed with muscle spasm, and x-rays revealed 
a fracture of the left lateral process with some narrowing of 
L3-4.  The veteran was diagnosed with DJD.

The RO granted an increased (compensable) evaluation of 10 
percent for residuals of a lumbar spine injury, lumbar strain 
and DJD of the lumbosacral spine under diagnostic codes 5285-
5295 when it, issued a rating decision in October 1987.

The veteran filed a claim of entitlement to an increased 
evaluation for his service-connected disability of the low 
back on October 7, 1992.

VA conducted a special orthopedic examination of the veteran 
in December 1992.  He complained of intermittent pain in the 
low back.  On standing for 45 minutes to an hour, he 
developed aching pain in his low back.  



On examination lumbar spine forward flexion was to 92 
degrees, extension backward was to 32 degrees, lateral 
flexion was to 34 degrees, and rotation was to 28 degrees.  
Movements were made with pain.  The examination diagnosis was 
lumbosacral strain.  X-rays showed bullet fragments to the 
left of L3.  Minimal spurring was present.  The radiologic 
impression was status post gunshot wound to lumbar region.

A June 1993 private occupational health center report shows 
the veteran reported a car had run into the rear of his bus. 
He reported experiencing pain to his upper and lower back.  

VA conducted a special orthopedic examination of the veteran 
in August 1993.  He reported having sustained a fracture of 
L3 in a car accident in service.  He complained of pain in 
the lower back when sitting too long or standing for a long 
time.  On examination there was tenderness in the low back.  
Self elevation of both lower extremities was to 80 degrees.  
There was no numbness or tingling of the lower extremities.  
Forward flexion was to 70 degrees.  Extension backwards was 
to 25 degrees.  Bilateral flexion was to 30 degrees.  
Rotation was to 30 degrees.  The examiner diagnosed 
degenerative osteoarthritis of the lumbar spine,

In March 1994 the RO affirmed the 10 percent evaluation for 
the service-connected disability of the lumbar spine on the 
basis of slight limitation of motion of the lumbar spine.

The veteran presented oral testimony before a Hearing Officer 
at the RO in June 1994, a transcript of which has been 
associated with the claims file.  He discussed the disabling 
manifestations of his low back disability.

VA conducted a special orthopedic examination of the veteran 
in August 1994.  In addition to reporting the circumstances 
of his L3 fracture in service, the veteran reported having 
sustained a gunshot wound to the spine.  
On examination there was tenderness in the lower lumbar spine 
area in the midline.  There was no spasm of the paraspinous 
muscles.  Straight leg raise was negative.  Reflexes were 1+ 
and equal.  There was no atrophy of the thigh and calf.  
Motor and sensation appeared to be intact.  There was no 
deformity or postural abnormalities.  

Forward flexion was to 60 degrees.  Backward extension was to 
20 degrees.  Left lateral flexion was 30 degrees.  Right 
lateral flexion was to 25 degrees.  Rotation bilaterally was 
to 25 degrees.  X-rays showed an old bullet wound fragment 
about the body of L3 and DJD of the lumbar spine.  The 
examination diagnosis was chronic DJD of the lumbar spine.

In January 1995 the Hearing Officer at the RO determined that 
the veteran's low back disability met the criteria for an 
increased evaluation of 20 percent on the basis of moderate 
limitation of motion of the lumbar spine.  The RO, for the 
purpose of implementing the Hearing Officer's decision, 
issued a rating decision reflecting assignment of an 
increased evaluation of 20 percent, while still retaining 
diagnostic codes 5285-5295 as the applicable diagnostic 
codes.

Associated with the claims file are VA outpatient treatment 
reports dated during the late 1990's.  In August 1995 the 
veteran was seen in prosthetics for complaints of low back 
pain and for provision of a lumbosacral corset.  There were 
many references to complaints of pain.  Examination conducted 
in August 1997 shows the veteran walked with the assistance 
of a cane.  He had a history of a gunshot wound to the chest 
and abdomen in 1980 with left pneumothorax and laceration to 
the liver and one of his kidneys.  There was straightening of 
lumbar lordosis.  Straight leg raising was positive 
bilaterally up to 80 degrees.  There was weakness of 
quadriceps, anterior tibialis and gastrosoleus muscle group.  
The veteran was intact to pinprick and superficial touch.  
Deep tendon reflexes were 0-1 on both legs, knee and ankle 
jerks.  X-ray from June showed minimal degenerative changes 
involving the bodies of L4-L5 with minimal narrowing of the 
interspace between L4 and L5.  Degenerative disc and joint 
disease of the cervical and lumbar spine with radiculopathy 
were noted.

VA conducted a special orthopedic examination of the veteran 
in January 1999.  He complained of a low back injury.  He was 
reported to be under the care of a physician.  He was under 
medication.  No surgeries had been performed.  
Electromagnetic and nerve conduction studies in September 
1998 were normal.  He stated that his left leg gave out.  He 
used a cane and a lumbar corset.  The pain was  constant, and 
there were no precipitating factors.  He had functional 
impairment during a flare-up. He needed to go on bed rest.  
He reported he was a bus driver.  He sustained a gunshot 
wound to the abdomen in 1980.  The bullet lodged next to L5.  
He related his pain had not worsened since then.  In 1993 he 
was in a motor vehicle accident, but his pain had not 
worsened since then.

On examination lumbar spine flexion was to 20 degrees.  
Extension was to zero degrees.  Lateral bending and rotation 
were to 2 degrees each.  The veteran was unable to heel or 
toe stand.  He had no Achilles tendon reflexes, and he had 1+ 
patellar.  His strength was 4+/5 diffusely in his lower 
extremities.  The circumferences of his calves and thighs 
were equal.  Reflexes of the ankles were +1 as well as his 
patellar.

The examiner expressed his opinion that this was a service-
connected disability that did not involve the veteran's 
nerves or muscles as he had a normal nerve conduction study 
with excessive fatigability and weakened motion.  He had pain 
with all ranges of motion.  There was no muscle atrophy 
noted.  He had a gunshot wound in 1980 and a motor vehicle 
accident.  The examiner recorded that he would be unable to 
dissociate the impairment caused by this and his service-
connected disability.  The examiner indicated he had reviewed 
the veteran's claims file.

In a February 1999 letter the veteran's attendant VA 
physician advised that he was under his care.  He suffered 
from chronic low back pain which required the use of a 
narcotic for pain control.  Sedation was a potential side 
effect of this medication.  Because of this he was unable to 
operate a motor vehicle while taking this medication.



VA conducted a special orthopedic examination of the veteran 
in March 1999.  The veteran reported he experienced flare-ups 
of back pain every 2 to 3 days since he had stopped working.  
He reported that his pain level reached 10/10 on the same 
scale as above during a flare-up.  The flare-ups lasted 
generally from 30 to 40 minutes.  Precipitating factors 
included driving, walking, siting more than 25 minutes, and 
bending.  Alleviating factors included changing postures, 
medication, using a transcutaneous electrical nerve 
stimulating unit, and using a corset.

The veteran reported being unable to move if he walked too 
long.  He also reported that he must stop driving and walk 
around the car when he experiences a flare-up.  Assistive 
devices included a cane and a corset.  

Functionally he complained of inability to drive a bus, do 
yard work, or perform chores around the house.  Trunk range 
of motion was based on normal values of 95 degrees for 
flexion, 35 degrees for extension, 40 degrees for side 
bending, and 35 degrees for rotation.  

Forward flexion was to 65 degrees.  Extension was to 5 
degrees.  Side bending to the right was to 10 degrees.  Side 
bending to the left was to 25 degrees.  Rotation to the right 
was to 10 degrees.  Rotation to the left was to 20 degrees.  
The veteran complained of pain at end of all trunk test 
motions.  Pain and fatigue during a flare-up additionally 
limited range of motion and spinal function.  He felt that 
pain had the major functional impact.  Objective evidence of 
painful spasm and tenderness were noted with increased 
sensitivity to vertebral overpressure throughout the lumbar 
spine as the veteran exhibited bilateral paraspinal tightness 
and spasm during provocation.  

The entire lumbar region was tender to palpation.  A decrease 
in lumbar lordosis was noted on observation.  Sensation in 
the left extremity was intact to light touch; however, 
patellar tendon reflexes were absent bilaterally.  

The examiner recorded that given the proximity to the spine 
of the reported lodged bullet, plus the fact that he was 
unaware of the veteran's status prior to either the gunshot 
wound or the motor vehicle accident, it was difficult to 
dissociate the functional impairment created by the 
nonservice-connected versus the connected injury.  

Additional correspondence and medical reports referable to 
evaluation of the veteran by his VA attending physician 
referable to unemployability are also of record.


Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (1999).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include loss due to pain supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected low back disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the March 
1998 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the Board notes that the veteran was given another 
opportunity to submit additional evidence in support of his 
claim.  Additional evidence was in fact obtained and 
associated with the claims.  This encompassed VA as well as 
non-VA medical evidence, particularly a comprehensive VA 
medical examination to clarify the nature and extent of 
severity of the veteran's low back disability.

The veteran's service-connected low back disability is rated 
as a lumbar spine injury (residuals thereof), lumbar strain, 
and DJD of the lumbosacral spine.  This disability is rated 
as 20 percent disabling under diagnostic codes 5285 and 5295 
of the VA Schedule for Rating Disabilities.  As the Board 
reported earlier, the RO rated the veteran's low back 
disability as noncompensably disabling under diagnostic code 
5285 when it initially granted service connection.  The 
Rating Schedule does provide a 10 percent evaluation for 
demonstrable deformity of a vertebral body under diagnostic 
code 5285.  However, when service connection was granted, the 
RO merely cited to an irregularity of the right transverse 
process of L1 suggesting previous trauma.  The veteran was in 
other words rated by analogy with no basis upon which to 
predicate assignment of a compensable evaluation of 10 
percent under that code.  38 C.F.R. §§ 4.20, 4.31.  
Additional radiographic studies of record provide no basis 
for assignment of a 10 percent evaluation under diagnostic 
code 5285 as there has not been shown demonstrable deformity 
of a vertebral body.




As to diagnostic code 5295, the current evaluation of 20 
percent contemplates lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion.  

The maximum evaluation of 40 percent contemplates severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility or forced motion.

While the RO has associated diagnostic code 5295 with the 
veteran's service-connected disability of the low back, the 
grant of the current 20 percent evaluation was predicated 
upon moderate limitation of motion under diagnostic code 
5292.  Regardless, both codes may be utilized in assessing 
the true, current nature and extent of severity of the low 
back disability.  Under diagnostic code 5292, the maximum 
schedular evaluation of 40 percent contemplates severe 
limitation of motion of the lumbar spine.

While the veteran has been diagnosed with degenerative disc 
and joint disease of the cervical and lumbar spine, the Board 
points out that service connection has not been granted for 
any disability of the cervical spine.  As to degenerative 
disc disease of the lumbar spine, it is unclear from the 
record whether the RO has conceded service connection for 
this particular disability.  Regardless, diagnostic code 5293 
may also be discussed in assessing the severity of the 
veteran's service-connected low back disability.

The current 20 percent evaluation, in applying the criteria 
under diagnostic code 5293, contemplates moderate 
intervertebral disc syndrome with recurring attacks.  The 
next higher evaluation of 20 percent contemplates severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  

The maximum schedular evaluation of 60 percent contemplates 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board's evaluation of the evidentiary record discloses 
that taken in the aggregate, the medical documentation has 
raised a question as to which of two evaluations would more 
properly classify the severity of the veteran's low back 
disability.  It shows that disabling manifestations of his 
low back disability more closely approximate the level of 
impairment contemplated in the 40 percent evaluation under 
all three codes for severe disablement.  38 C.F.R. § 4.7.

In this regard, the Board notes that while some the range of 
motion studies may be consistent with not more than moderate 
disablement contemplated in the 20 percent evaluation under 
diagnostic code 5292, some of these studies approximate 
severe disablement warranting the 40 percent or maximum 
schedular evaluation.  

Also, as to diagnostic code 5295, the veteran does have 
osteoarthritic changes contemplated in the 40 percent 
evaluation, and the medical evidence of record suggests his 
low back disability, part of which is classified as lumbar 
strain more closely approximates severe disablement under 
this code.  Due to chronic severe pain with little 
intermittent relief, the veteran's low back disability may be 
analogized to severe intervertebral disc syndrome warranting 
the next higher evaluation of 40 percent, though it is not 
clear from the record whether disc disease has been conceded 
by the RO as part and parcel of the veteran's service-
connected low back disability.

In any event, the Board finds that the evidentiary record 
satisfactorily supports a grant of a 40 percent evaluation 
for the veteran's low back disability with the hyphenated 
codes 5292-5295 as best reflecting the current nature and 
extent of severity of the disability.  

The Board reaches this conclusion in view of the fact that 
the competent medical opinion of record has found it 
difficult or virtually impossible to separate disabling 
manifestations of the veteran's service-connected low back 
disability from any disablement which may have resulted from 
post service injury and/or trauma.

The Board notes that the currently granted 40 percent 
evaluation is in excess of that provided under 38 C.F.R. 
§ 4.71a, diagnostic code 5003 (1999), which applies to 
degenerative arthritis and sets out that such is evaluated 
based on limitation of motion of the affected part.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  There is no medical 
evidence of record showing that the veteran is unable to move 
his spine, that is, that his spine is ankylosed.  
Accordingly, application of 38 C.F.R. § 4.71a, diagnostic 
code 5286 which provides a 60 percent evaluation for complete 
ankylosis of the spine at a favorable angle is not warranted.  

The same may be said for diagnostic code 5289, which provides 
a 50 percent evaluation for ankylosis of the lumbar spine.  
Additionally, a fracture of a lumbar vertebral body has not 
been diagnosed as part and parcel of the veteran's service-
connected disability of the lumbar spine.  Accordingly, 
diagnostic code 5285 which provides a 60 percent evaluation 
for residuals of a fracture of a vertebral body without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast) is not for application.

In considering the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1999), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under the above-cited diagnostic codes is warranted and 
whether consideration of the principles set out in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is warranted.

First, the Board notes that pyramiding, that is, the 
evaluation of the same disability, or the same manifestations 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997).  In this instance, diagnostic 
codes 5292 and 5295 encompass limitation of motion.  
Diagnostic code 5293, see VAOPGCPREC 36-97, also encompasses 
limitation of motion, muscle spasm, pain, and degenerative 
changes.

Evaluation of such symptomatology under diagnostic codes 
5003, 5292, 5295 in addition to diagnostic code 5293 would 
thus clearly constitute pyramiding, compensating the veteran 
for identical manifestations under different diagnoses.  
Esteban, supra.  There is no competent evidence of separate 
and distinct symptomatology resulting from the veteran's back 
disability to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.

With respect to DeLuca, supra, the Court held that when 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 with respect to pain, do not 
apply.  Johnson, supra.  

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 9 Vet. App. 7, 11 (1996).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluations available under his assigned diagnostic 
codes 5292, 5295.  

However, the VA Office of the General Counsel has issued a 
precedent opinion that appears to mandate such consideration 
in connection with evaluation under diagnostic code 5293, 
held to be based on limitation of motion, even where the 
veteran is in receipt of the maximum percentage under the 
diagnostic codes pertaining to limitation of motion.  
VAOPGCPREC 36-97.

While the veteran is not rated under diagnostic code 5293, 
the Board has already considered assignment of a higher 
evaluation for his service-connected low back disability 
under this code at least by analogy.  Accordingly, the Board 
will consider whether a higher evaluation is warranted under 
the criteria referable to functional loss due to pain.  In 
this regard, the Board notes that the veteran has not 
demonstrated any additional significant functional loss to 
warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

The current 40 percent evaluation is the maximum evaluation 
under diagnostic codes 5292 and 5295, and specifically 
contemplates limitation of motion, and pain with associated 
weakness and fatigability resulting from musculoskeletal 
impairment.  

The veteran currently evidences no additional manifestations 
not contemplated by the above, such as atrophy, 
incoordination, swelling or deformity, even for hypothetical 
purposes assuming that he were rated under diagnostic code 
5293.  Finally, there is no competent medical professional 
who has opined that the veteran suffers from any additional 
functional loss not contemplated in the Board's granted 40 
percent evaluation for severe disablement under any of the 
applicable discussed rating codes.


ORDER

Entitlement to an increased evaluation of 40 percent for 
residuals of a lumbar spine injury, lumbar strain and DJD of 
the lumbosacral spine is granted, subject to the governing 
criteria applicable to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


